Citation Nr: 1228121	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-45 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1958 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran appeared at a Travel Board hearing in April 2012.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed MS within seven years of his discharge from active service.  

The service treatment records do not indicate that the Veteran had a diagnosis of MS; however, in several lay statements submitted to the Board, testimony has been submitted indicating, potentially, neurological symptoms in the early and mid 1960s.  Specifically, although there appears to be some confusion as to the dates, the Veteran's collegiate fraternity brother wrote a letter attesting to witnessing the Veteran having foot, leg, and calf pain in the years immediately subsequent to the two years of active duty.  

In addition, the Veteran has submitted a receipt, dated in August 1966, which documents a clinical visit to a private physician.  The Veteran has maintained that he sought treatment with this clinician for foot problems, and asserts that there were neurological manifestations associated with lower extremity discomfort.  Essentially, it is his contention that his MS was in its early manifestations at this time (which is within the presumptive seven-year period).  The Veteran's optometrist has submitted a statement attesting to the fact that there was a suspicion of MS in the "early 1970s," and that a neurology referral was needed.  The Veteran's spouse located treatment receipts from 1972 which do, in fact, document consultation with a neurologist for examination and routine care purposes.  Unfortunately, the nature of the Veteran's neurological treatment was not expounded upon in these business receipts, and MS-specific treatment was not described.  

The Veteran's podiatrist has also submitted a statement, dated in April 2012, in which he attested to the Veteran's foot orthoses pre-dating 1980 with regards to issue.  It can be presumed by the submission of this statement that the Veteran continues to maintain that problems with his feet are manifestations of MS dating back to the time proximate to service discharge.  

While, as noted, the service treatment records do not indicate MS, there was an episode, occurring in April 1959, in which the Veteran was struck in the occipital region of his head with a tank part.  The Veteran had a scar from this trauma, and this disability is service-connected.  The Veteran has contended that he had consultations with a VA neurologist, Dr. C., in which he was told that brain lesions were noted on magnetic resonance imagery (MRI).  It is contended that the physician described the lesions as having been present for some time, and that they are responsible for MS.  Implicit in this contention is that the MS is, in itself, a potential residual from head trauma experienced in service.  

The Veteran and his spouse gave testimony before the Board in April 2012.  At this time, it was noted that the Veteran had been in consultation with Dr. C. for his neurological symptoms prior to 2008.  The Veteran's spouse expressed her belief that the current record does not reflect the totality of consultations with Dr. C., and indeed, upon review, it is noted that the records of this clinician date to no earlier than 2008.  As VA is deemed to constructively be in possession of all federal records, efforts must be made to secure all records of treatment with Dr. C. prior to 2008 prior to a final adjudication occurring.  

The lay testimony of the Veteran, his spouse, and his fraternity brother do raise the possibility of some sort of neurological abnormality within the presumptive period.  The Veteran and his spouse also contend that such neurological problems caused a visit to the physician in 1966, and there is documentation of some sort of treatment occurring at this time.  T 

At present, the Veteran has not been afforded a VA neurology examination addressing the etiology of his MS.  Given the evidence noted above, to include the in-service head trauma, the Board finds that such an examination is necessary in light of jurisprudential precedent.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the case is remanded so that a neurologist might address whether it is at least as likely as not that current MS had causal origins in service or within seven years of service discharge in January 1960.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Secure all relevant VA outpatient records, to include any pre-2008 records from neurologist Dr. C., which have not yet been associated with the claims file.  Should no records of treatment be found to exist, annotate the claim to reflect this fact.  

2.  Schedule the Veteran for a VA neurology examination for the purposes of determining the etiology and onset of his MS.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that current MS had causal origins in service or, alternatively, manifested to a compensable degree within the seven years following service discharge.  The examiner should reference what impact, if any, the Veteran's in-service head trauma had in the development of MS, and he should specifically note the lay observations of lower extremity difficulties in the years relatively close to separation.  Furthermore, the August 1966 (for alleged foot pain) and early 1970s (optometry and neurology) consultations should be discussed when coming to a conclusion.  Regarding any conclusions reached in the narrative report of the examination, a rationale must be included.  

3.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

